UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


JUDICIAL WATCH, INC.,

                Plaintiff,

      v.                                             Civil Action No. 1:19-cv-02743 (CJN)

U.S. DEPARTMENT OF JUSTICE,

                Defendant.


                                 MEMORANDUM OPINION

       The sole issue in this Freedom of Information Act case is whether the government’s partial

redactions of a single document are justified. The Court concludes that they are.

                                          Background

       In July 2019, Judicial Watch submitted identical FOIA requests to the FBI and DOJ’s

FOIA/PA Mail Referral Unit. Pl.’s Response to Def.’s SMF ¶ 1. The requests sought the

electronic communication that initiated an FBI counterintelligence investigation of President

Trump’s 2016 campaign. Id. The Department produced a single four-page document with a

number of redactions. See Joint Stipulation, ECF No. 19-4. Judicial Watch does not contest the

adequacy of the search for responsive documents but contends that some of the redactions were

improper. Id.

       The government moved for summary judgment, arguing that all redactions were proper.

Def.’s Mot., ECF No. 19. Judicial Watch cross-moved for summary judgment, contesting some

of the redactions as misapplied or not clearly discernable and requesting that the Court conduct an

in camera review of the document and proposed redactions to ensure the redactions were justified.

Pl.’s Mot., ECF No. 21. In response, the Department re-evaluated its withholdings and re-


                                                1
processed the record, releasing one additional line from the document and clarifying which

exemptions applied to which redactions. See Pl.’s Supp. Mot. at 2, ECF No. 26. Judicial Watch

then clarified its challenges. Id. at 3–8.

       Following argument on the motions, see Hearing of September 1, 2021, the Department

again re-processed the document, this time imprinting the specific exemptions asserted on top of

each set of redactions. See Joint Status Report, ECF No. 33; see also 5 U.S.C. § 552(b) (requiring

such detailed imprinting whenever technically feasible).       Judicial Watch then narrowed its

challenges to a subset of the remaining redactions. Joint Status Report, ECF No. 33. The Court

then ordered the Department to file a supplemental memorandum further explaining some

redactions. See Minute Order of May 2, 2022. The Department did so. Def.’s Response, ECF

No. 35. Judicial Watch did not file a reply to the Department’s supplemental memorandum.

                                             Legal Standards

       The Freedom of Information Act requires federal agencies to make their records available

to the public upon request. 5 U.S.C. § 552(a)(3); see DiBacco v. U.S. Army, 795 F.3d 178, 183

(D.C. Cir. 2015); Cabezas v. Fed. Bureau of Investigation, 2022 WL 898789, at *1 (D.D.C. Mar.

28, 2022). But agencies may redact or withhold information that falls within one of nine

enumerated exemptions. 5 U.S.C. § 552(b); see United States Fish & Wildlife Serv. v. Sierra Club,

Inc., 141 S. Ct. 777, 785 (2021); Milner v. Dep’t of Navy, 562 U.S. 562, 565 (2011). Those nine

exemptions “must be narrowly construed.” Milner, 562 U.S. at 565. Furthermore, an agency may

only withhold information under an exemption if the agency “reasonably foresees that disclosure

would harm an interest protected by [the] exemption” or if “disclosure is prohibited by law.” 5

U.S.C. § 552(a)(8)(A)(i); Reps. Comm. for Freedom of the Press v. Fed. Bureau of Investigation,

3 F.4th 350, 357–58 (D.C. Cir. 2021). The agency carries the burden of proving the applicability




                                                   2
of an exemption and showing either a foreseeable risk of harm or that the law prohibits disclosure.

See Petroleum Info. Corp. v. Department of the Interior, 976 F.2d 1429, 1433 (D.C. Cir. 1992);

Elec. Privacy Info. Ctr. v. U.S. Dep’t of Homeland Sec., 777 F.3d 518, 522 (D.C. Cir. 2015)

(quotation omitted) (noting that district courts must review de novo the agency’s justification for

non-disclosure).   After reviewing the agency’s representations, the Court must then decide

“whether [the agency’s] non-disclosure was permissible.” Elec. Priv. Info. Ctr., 777 F.3d at 522.

       Summary judgment is appropriate when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). A dispute is “genuine” only if “the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). An

agency may attempt to meet its summary judgment burden through a declaration or an affidavit,

but conclusory declarations or affidavits “that merely recite statutory standards or are overly vague

or sweeping” will not suffice. Larson v. Dep’t of State, 565 F.3d 857, 864 (D.C. Cir. 2009).

                                             Analysis

I.     The Government Has Established That Its Redactions Were Appropriate.

       1.      Exemptions 6 and 7(C)

       Judicial Watch contests redactions in the “CC:” section of the document. The government

contends that the redactions are appropriate under Exemptions 6 and 7(C).

       FOIA Exemption 6 covers “personnel and medical files and similar files the disclosure of

which would constitute a clearly unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6).

This exemption has been broadly construed to protect individuals from disclosures pertaining to

the intimate details of their lives. Rural Housing Alliance v. Dep’t of Agric., 498 F.2d 73, 77 (D.C.

Cir. 1974). And “[t]he Supreme Court has made clear that Exemption 6 is designed to protect




                                                 3
personal information in public records, even if it is not embarrassing or of an intimate nature[.]”

Nat’l Ass’n of Retired Fed. Emps. v. Horner, 879 F.2d 873, 875 (D.C. Cir. 1989). To determine

whether the agency appropriately withheld names in documents, the court must balance the privacy

interests involved against the public interest represented by the basic purpose of FOIA—namely,

to open agency action to the light of public scrutiny. Dep’t of Air Force v. Rose, 425 U.S. 352,

372 (1976). To determine whether Exemption 6 applies, a court must “weigh the ‘privacy interest

in non-disclosure against the public interest in the release of the records.” Lepelletier v. FDIC,

164 F.3d 37, 46 (D.C. Cir. 1999) (quoting Horner, 879 F.2d at 874).

       Exemption 7(C) covers records or information compiled for law enforcement purposes

when disclosure “could reasonably be expected to constitute an unwarranted invasion of personal

privacy.” 5 U.S.C. § 552 (b)(7)(C). This is a broader standard than Exemption 6—extending

beyond those disclosures that are “clearly unwarranted” to those that merely “could reasonably be

expected to constitute an unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(6),

(7)(C). Provided there is a notable public interest in favor of disclosure, the same balancing test

between personal privacy and the public interest is undertaken, just with more weight towards

nondisclosure. Notably, “the only public interest relevant for purposes of Exemption 7(C) is one

that focuses on the citizens’ right to be informed about what their government is up to.” Davis v.

U.S. Dep’t of Justice, 968 F.2d 1276, 1282 (D.C. Cir. 1992) (quotation marks omitted). 1

       The government argues that the FBI employees to whom the investigating document was

sent have a personal privacy interest in keeping their names out of the public record regarding their

involvement. It notes that the FBI’s professional staff have substantial privacy interests in not



1
 It is undisputed that the document constitutes a “record[ ] or information compiled for law
enforcement purposes,” and so falls within the scope of Exemption 7.


                                                 4
having their identities released, because disclosure may subject them to “reprisal based on their

involvement in specific administrative activities,” including unwanted harassment. First Seidel

Decl. ¶ 23, ECF No. 19-3. And the government argues that there is no public interest at all in favor

of disclosure because releasing the information would not “shed light on or significantly increase

the public’s understanding of the operations and activities of the FBI.” Second Seidel Decl. ⁋ 3,

ECF No. 30-1.

       Judicial Watch argues that pursuant to FBI policy and practice, the names of FBI personnel

are “always listed in hierarchical format with the highest-ranking authority at the top and on down

to the lowest ranking official listed last.” Pl.’s Mot. at 3, ECF No. 21 (citing First Brock Decl.

¶ 5). Relying on the fact that Peter Strzok—whose name was not redacted and appears as the last

of four names on the CC lines—was the Deputy Assistant Director of the Counterintelligence

Division of the FBI, Judicial Watch infers that there were only a handful of officials with higher

rank who could also be listed in the CC lines. Id. at 3–4. Judicial Watch argues that such senior

officials do not have any privacy interests in performing their official duties. Judicial Watch also

argues that the identities of FBI and government officials involved in the investigation are well-

documented, so any privacy interests are minimal. Furthermore, Judicial Watch contends there is

a significant public interest in this document which countervail any privacy interests that do exist. 2

       After Judicial Watch made its initial arguments, the Department reconsidered its redactions

in the CC section, and disclosed an additional official’s name, Jonathan Moffa. The government

admitted he is a high-ranking FBI official in a policy-making or public position and conceded that

such individuals “do not have privacy rights while acting in their official capacity.” Second Seidel


2
  At argument, Judicial Watch did not concede that even if the others listed on the CC line were
relatively junior, that redaction would necessarily be appropriate. But it did admit the strength of
its argument depends on the seniority of the CC’d officials.


                                                  5
Decl. at 2. But the government explained that the two remaining redacted names are not those of

policy-making officials or otherwise public positions. Def.’s Response, ECF No. 35; Third Seidel

Decl. at 2 (titled as the “Second Declaration of Michael G. Seidel”). One is a non-executive GS-

14 Supervisory Special Agent, and the other is a non-executive GS-15 Supervisory General

Attorney. Third Seidel Decl. at 2. The latter was a Unit Chief in the National Security Cyber Law

Branch of the FBI’s Office of General Counsel, but this is not a public-facing role. Id. Both were

CC’d on the document for general awareness, the government states, but neither exercised any

decision-making authority over the matters described in the document. Id.

       The Court believes the government has sufficiently justified the redactions.             The

government has explained that the remaining redacted names are of non-senior executive officials

at the GS-14 and GS-15 levels. Those redactions are therefore not of the names of senior

Department officials, but of mid-level civil servants. Neither official held a policy-making

position. Second Seidel Decl. ¶ 3 (“FBI Special Agents and Professional Staff that were not high-

ranking FBI officials in policy-making or public positions.”); Third Seidel Decl. at 2. 3

       To be sure, there is a significant public interest in knowing what officials were involved in

the initiation of this investigation. The origin of an FBI investigation into a presidential campaign

is of obvious public significance. And the FBI’s potential for political influence is well known.

See, e.g., Curt Gentry, J. Edgar Hoover (1991); Tim Weiner, Enemies: A History of the FBI (2012).

And Judicial Watch relies on a number of claimed irregularities in the initiation of this

investigation. See Pl.’s Reply, at 1–3 (citing Second Brock Decl.).




3
  To the extent there is any remaining debate as to how to characterize the seniority of GS-14 and
GS-15 officials, Judicial Watch conceded the matter by failing to respond to the Government’s
response.


                                                 6
       But any potential public interest in the names of these officials evaporates in light of their

positions and roles. Neither is particularly senior or in a policy-making role. And neither had

decision-making authority for the matters described in the document. Third Seidel Decl. at 2.

There is therefore little legitimate public interest in disclosure of their names.

       Balanced against the public’s low interest in disclosure is the potential for disclosure to

result in a significant invasion of personal privacy.        Given the high-profile nature of this

investigation, disclosure of the two names could reasonably lead to the officials being harassed

with requests for unauthorized disclosures of information about the investigation, or even to their

being targeted with violence. First Seidel Decl. ¶ 23. Because the Department’s professional staff

have a substantial privacy interest in not having their identities released, the redactions are

appropriate under at least Exemption 7(C). See 5 U.S.C. § 552(7)(c).4

       2.      Exemption 7(D)

       Judicial Watch challenges several redactions that the government asserts are necessary to

protect the identity of a confidential source.

       Exemption 7(D) protects from disclosure information compiled for law enforcement

purposes that “could reasonably be expected to disclose the identity of a confidential source” or

“in the case of a record or information compiled by criminal law enforcement authority in the

course of a criminal investigation . . . information furnished by a confidential source.” 5 U.S.C.

§ 552(b)(7)(D). An individual is considered a confidential source under Exemption 7(D) “if the

person provided information under an express assurance of confidentiality or in circumstances




4
 Judicial Watch’s other arguments on this point are unsupported. Judicial Watch has provided no
evidence that the government disclosed the names of the agents whose names are redacted.


                                                   7
from which such an assurance could be reasonably inferred.” Parker v. DOJ, 934 F.2d 375, 378

(D.C. Cir. 1991) (citation omitted); DOJ v. Landano, 508 U.S. 165, 179–81 (1993).

       The government argues that it invoked 7(D) to protect “the identifying of, and information

provided by, a Foreign Government to the FBI under express grants of confidentiality.” Seidel

Decl. ¶ 27. The government notes the importance of respecting such assurances because they

enable the government to obtain factual, relevant and timely information, and because disclosure

would affect the “foreign government’s willingness to provide accurate and relevant information

pertaining to criminal activities.” Id. ¶¶ 28–29

       Judicial Watch initially responded that it did not challenge withholding the identity of the

foreign source. See Pl.’s Cross-Motion at 4–5, ECF No. 21. But in its supplemental briefing,

Judicial Watch asserted that its concession was limited to the redactions on page 3 of the

document—it did not extend to the other redactions. See Pl.’s Supp. Memorandum at 6, ECF No.

25. Then in a post-hearing filing, Judicial Watch again updated the redactions that it was

challenging, this time including most 7(D) redactions on both page 2 and page 3. Joint Status

Report, ECF No. 33. To the extent that it has presented any argument against these redactions,

Judicial Watch contends that the FBI withheld information obtained without express assurances of

confidentiality, and that in light of the publicly available information, any concerns about

confidentiality are now moot. See Pl.’s Supp. Memorandum at 6, ECF No. 25.

       The Court agrees with the government that summary judgment is appropriate as to these

redactions. It has provided a clear rationale for withholding “the identity of the source and the

information provided by the source”—here, a foreign government—because of an express

assurance of confidentiality. Second Seidel Decl. ¶ 4; see Seidel Decl. ⁋⁋ 24–29. Plaintiff’s

arguments to the contrary are without merit. Judicial Watch has offered nothing more than




                                                   8
speculation about whether the 7(D) redactions were broader than that information obtained through

express assurances of confidentiality. See Pl.’s Supp. Memorandum at 6. It has provided no basis

to discount the Seidel Declarations, which assert that the information was redacted based on these

express assurances. And Judicial Watch’s publicity argument fares no better. Simply because the

events at issue have themselves been subject to publicity does not mean that the particular

information that was redacted here has been publicly reported, nor does it follow that government

confirmation of information already made public by other means would necessarily be harmless.

See United States v. Zubaydah, 142 S. Ct. 959, 968 (2022) (concluding that the government may

have good reasons not to confirm or itself disclose “information that has entered the public

domain”).

       3.      Exemption 7(E)

       Judicial Watch contests several redactions of information that the government asserts could

disclose its investigative techniques and allow criminals to circumvent the law.

       Exemption 7(E) permits an agency to withhold records compiled for law enforcement

purposes when production of the records “would disclose techniques and procedures for law

enforcement investigations or prosecutions, or would disclose guidelines for law enforcement

investigations or prosecutions if such disclosure could reasonably be expected to risk

circumvention of the law.” 5 U.S.C. § 552(b)(7)(E). An agency seeking to apply Exemption 7(E)

must, accordingly, make two showings: (1) that the records were “compiled for law enforcement

purposes,” id., and (2) the agency must “demonstrate logically how the release of the requested

information might create a risk of circumvention of the law,” Mayer Brown LLP v. Internal

Revenue Serv., 562 F.3d 1190, 1194 (D.C. Cir. 2009) (quoting PHE, Inc. v. U.S. Dep’t of Justice,

983 F.2d 248, 251 (D.C. Cir. 1993)). These requirements must be met in a nonconclusory fashion,




                                                9
yet there is a “relatively low bar for the agency to justify withholding” under 7(E). Blackwell v.

FBI, 646 F.3d 37, 42 (D.C. Cir. 2011). The exemption has been read to apply broadly and to allow

agencies to withhold information that “would provide insight into its investigatory or procedural

techniques.” Techserve Alliance v. Napolitano, 803 F. Supp. 2d 16, 28–29 (D.D.C. 2011).

       The government asserts 7(E) exemptions to redact (i) sensitive file numbers and (ii) the

identity of FBI counter-intelligence squads and specific legal attaché offices. See Seidel Decl.

¶¶ 30–38. The file numbers are coded and include information about the FBI’s investigative

processes. Id. ¶¶ 33–35. And the government asserts that the other 7(E) redactions are based on

protecting the identity and location of specific FBI Counter-Intelligence Squads and legat offices.

Id. at 36–38; see Hearing of September 1, 2021.

       Judicial Watch does not challenge the redaction of the file numbers but asserts that the

government has failed to demonstrate how disclosure of the identity and location of FBI Counter-

Intelligence Squads and participating legat offices poses a threat to the interests of this

investigation. See Pl.’s Supp. Memo. at 7. Specifically, because the crime here is “political and

information in nature[ t]he location of the squads or legats involved is irrelevant.” Id.

       The Court agrees with the government. As an initial matter, the relevant inquiry is not

whether the information poses a threat to this particular investigation, but to criminal investigative

techniques generally. See 5 U.S.C. § 552(b)(7)(E). Judicial Watch made no arguments applicable

to the correct legal standard. And even if construed favorably, the arguments Judicial Watch

makes lack merit. As the government argued, disclosure of the identity and location of counter-

intelligence squads, and various legat offices and foreign governments that work with the FBI,




                                                 10
may permit sophisticated international criminals to avoid or evade those locations and thereby

decrease the effectiveness of such activities and cooperation. See Second Seidel Decl. ¶¶ 6–7. 5

       4.      Exemption 1

       Judicial Watch contests a redaction that the government asserts is information that is

appropriately classified pursuant to an Executive order as essential to national defense.

       FOIA Exemption 1 permits the withholding of records that are “(A) specifically authorized

under criteria established by an Executive order to be kept secret in the interest of national defense

or foreign policy and (B) are in fact properly classified pursuant to such Executive order.” 5 U.S.C.

§ 552(b)(1). To withhold information under FOIA Exemption 1, an agency must establish that the

requirements of the relevant Executive Order have been met, see ACLU v. U.S. Dep’t of Def., 628

F.3d 612, 619, 624 (D.C. Cir. 2011), and it may satisfy this burden by submitting detailed affidavits

or declarations that “set forth reasons for invoking Exemption 1 that are both plausible and

logical,” see Unrow Human Rights Impact Litig. Clinic v. United States, 134 F. Supp. 3d 263, 275

(D.D.C. 2015). Such affidavits and declarations are entitled to substantial deference given the

“uniquely executive” nature of the national security determinations at stake. See Unrow, 134 F.

Supp. 3d at 272 (internal quotation marks and citation omitted).

       The government asserts that about four lines of text on page 3 should be redacted because

it contained “information received from a Deputy Chief of Mission . . . and informal diplomatic

channels.” Stein Decl. ¶ 7. The government relies on Sections 1.4(b) and (d) of Executive Order

13526, which includes among its list of classifiable materials government records that pertain



5
  The Court notes that there is only one redaction that Judicial Watch continues to challenge which
is based exclusively on Exemption 7(E). See Joint Status Report, ECF No. 33. Even if the Court
were wrong about the propriety of the 7(E) Exemption, it would result in the disclosure of only
one or two words.


                                                 11
“foreign government information” and “foreign relations or foreign activities of the United States,

including confidential sources.” Executive Order No. 13526, § 1.4(b) and (d), 75 Fed. Reg. 707

(Dec. 29, 2009). See also Stein Decl. ¶ 7. Executive Order 13526 allows such information to be

classified by a government official with “original classification authority” if the official

“determines that the unauthorized disclosure of the information reasonably could be expected to

result in damage to the national security,” and the official “is able to identify or describe the

damage.” Id. § 1.1(a)(1), (4); see Stein Decl. ¶ 20 (explaining that the declarant, Eric Stein, is “an

original classification authority” in this case). The State Department has explained that “[t]he

withheld information reflects diplomatic discussions and would reveal cooperation with a foreign

government, done with the expectation of confidentiality, on a sensitive national security topic.”

Second Stein Decl. ⁋ 6. This information is classified at the SECRET level because its

unauthorized disclosure reasonably could be expected to cause serious damage to national security.

Id.

       Judicial Watch did not initially challenge the Exemption 1 redactions. But its supplemental

memorandum contends that the government’s explanations for its redaction “do[ ] not logically fit

State Department’s asserted exemptions.” Pl.’s Supp. Memo at 8. Judicial Watch failed to include

any further elaboration of how the explanations do not fit the redactions, but it continues to press

its position. Joint Status Report, ECF No. 33.

       The Court will not invent reasons to doubt the government’s declarations. See Unrow, 134

F. Supp. 3d at 272 (noting the Court of Appeals adopts a “deferential posture in FOIA cases”

related to Exemption 1). In any event, the Court sees no reason to doubt them. They are clear and




                                                 12
facially sufficient. Judicial Watch has provided no reason to dispute the sufficiency of this

redaction. 6

II.     The Government Has Established That It Produced All Reasonably Segregable
        Information.

        Judicial Watch contends that the government failed to produce portions of the document

that contain reasonably segregable information.

        FOIA requires that an agency release “any reasonably segregable portion of a record” after

applying the FOIA exemptions. 5 U.S.C. § 552(b). Agencies are entitled to a presumption that

they complied with the obligation to disclose reasonably segregable material. See Sussman v. U.S.

Marshals Serv., 494 F.3d 1106, 1117 (D.C. Cir. 2007); Pinson v. U.S. Dep’t of Justice, No. 12-

1872, 2016 WL 29245, at *23 n.20 (D.D.C. Jan. 4, 2016). When non-exempt information is

“inextricably intertwined” with exempt information, reasonable segregation is not possible. See

Mead Data Cent., Inc. v. U.S. Dep’t of the Air Force, 566 F.2d 242, 260 (D.C. Cir. 1977); Charles

v. U.S Dep’t of Def., 979 F. Supp. 2d 35, 42 (D.D.C. 2013) (explaining such intertwining often

leads to withholding full documents). A court may rely on government affidavits that show with

reasonable specificity why documents or portions of a document withheld pursuant to a valid

exemption cannot be further disclosed. See Armstrong v. Exe. Office of the President, 97 F.3d

575, 578 (D.C. Cir. 1996); see also Johnson v. Exec. Office for U.S. Attorneys, 310 F.3d 771, 776

(D.C. Cir. 2002) (explaining that it is unreasonable to require so much detail as to effectively

disclose exempted materials).




6
 In its reply, Judicial Watch appears to argue that the full document should be disclosed in its
entirety simply because of the public interest in the document. See Pl. Reply at 1–3 (citing Nation
Magazine v. United States Customs Serv., 71 F.3d 885, 894 (D.C. Cir. 1995)). This argument is
without merit. Public interest in a document is not a basis for a court to order disclosure if FOIA
exemptions are otherwise validly invoked. See generally 5 U.S.C. § 552.


                                                13
       Here, the government has clearly carried its burden. It has provided a detailed justification

of its redactions; while it has made several, most are small and discrete, and the government has

provided detailed explanations for all redactions that Judicial Watch contests. See First Seidel

Decl.; Second Seidel Decl.; Stein Decl.

III.   In Camera Review Is Unnecessary.

       Judicial Watch asserts that in camera review is appropriate here because the records are

“few in number and of short length,” Allen v. CIA, 636 F.2d 1287, 1298 (D.C. Cir. 1980), and the

declaration and motion are devoid of sufficient detail to allow it and the Court to assess the validity

of the claimed exemptions, Smith v. ATF, 977 F. Supp. 496, 501 (D.D.C. 1997); see also Ray v.

Turner, 587 F.2d 1187, 1194–95 (D.C. Cir. 1978) (concluding the relevant standard for whether

to conduct in camera review is simply “Whether the district judge believes that in camera

inspection is needed in order to make a responsible de novo determination on the claims of

exemptions.”).

       The government contends that the Seidel Declarations, Stein Declaration, and Vaughn

Index provide sufficient detail so that in camera review is unnecessary.

       The Court agrees with the government. The Court found the declarations and redactions

sufficiently clear that in camera review would not assist its review. While in camera review can

be efficient, particularly when the document is so short, see Allen, 636 F.2d at 1298 (D.C. Cir.

1980), here it is unnecessary for the reasons discussed above. 7




7
  The Court notes that there is a cost to every in camera review. There is always a risk that
information could be disclosed—intentionally or unintentionally—by someone or by some process
involved. Also of significance is that other would-be leakers may be incrementally more
comfortable disclosing information whenever there are incrementally more potential sources of
the leaks. Particularly when dealing with matters the government contends are highly sensitive,
courts must carefully consider whether to conduct in camera review and do so only when it would


                                                  14
                                          Conclusion

       For the forgoing reasons, the Court grants the government’s motion for summary judgment

and denies Judicial Watch’s motions in a contemporaneous Order.



DATE: July 25, 2022
                                                           CARL J. NICHOLS
                                                           United States District Judge




add value. To be sure, sometimes that review is appropriate. But it should not be done simply as
a matter of course, even when the information is discrete.


                                              15